DETAILED ACTION

This Office Action is a response to an amendment filed on 09/24/2021, in which claims 1, 4, 6-7, 10, 13-14, and 17 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant’s arguments, see Remarks, page 6-9, filed on 08/24/2021, with respect to the rejections of claims 1, 4, 7, 10, 12-14, 17, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oh (US 2016/0191943 A1) and Ikai (US 2018/0192076 A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0039421 A1) in view of Oh (US 2016/0191943 A1).

Regarding claim 1, Lee discloses: A video decoding method, comprising: 
determining whether to apply a filtering for a prediction block (see Fig. 6, step S204, and paragraph 69) generated by an inter prediction for a target block (see paragraph 66); and 
generating the prediction block using the filter by performing the inter prediction for the target block in a case that it is determined to apply the filtering for the prediction block (see Fig. 6, step S205, and paragraph 72).
Although Lee discloses using a 2-tap or a 3-tap filter (see paragraph 67), however, Lee does not explicitly disclose: selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters, wherein

However, Oh from the same or similar endeavor discloses: selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters (see Oh, paragraph 79 and 108), wherein
one of the plurality of the interpolation filters is selected as the filter (see Oh, paragraph 104 and 108) based on a whether a merge mode is used for the inter prediction for the target block or not (see Oh, paragraph 11 and 138).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters, wherein one of the plurality of the interpolation filters is selected as the filter based on a whether a merge mode is used for the inter prediction for the target block or not” as taught by Oh in the video coding method and system taught by Lee to provide an apparatus for decoding a motion vector of a current prediction unit using one of motion vectors of a prediction unit adjacent to a current prediction unit and motion vectors located at a predetermined position in a different picture timely (see Oh, paragraph 10).
The combination of Lee and Oh discloses: selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters (see Oh, paragraph 79 and 108, and Lee, paragraph 67) in a case that it is determined to apply the filtering for the inter prediction (see Lee, Fig. 6, step S204, and paragraph 69, and Oh, paragraph 104 and 108, determining whether or not to apply ALF).

Regarding claim 7, claim7 is drawn to a method having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, method claim 7 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 13, the combination of Lee and Motta discloses: A non-transitory computer-readable medium storing a bitstream generated by the video encoding method of claim 7 (see Lee, paragraph 19).

Regarding claim 14, claim 14 is drawn to a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, computer readable storage medium claims 14 corresponds to apparatus and method claim 1 and is rejected for the same reasons of anticipation as used above.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0039421 A1) in view of Oh (US 2016/0191943 A1) and further in view of Ikai (US 2018/0192076 A1).

Regarding claim 4, the combination of Lee and Oh discloses: The video decoding method of claim 1, but does not explicitly disclose: wherein the filter is used for an interpolation for a 1/16 sub-reference sample for the target block, and 

However, Ikai from the same or similar endeavor discloses: the filter is used for an interpolation for a 1/16 sub-reference sample for the target block (see Ikai, paragraph 326), and 
the 1/16 sub-reference sample is generated by the filter applied to one or more integer reference sample (see Ikai, paragraph 326).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the filter is used for an interpolation for a 1/16 sub-reference sample for the target block, and the 1/16 sub-reference sample is generated by the filter applied to one or more integer reference sample” as taught by Ikai in the video coding method taught by Lee and Oh to exhibit an advantageous effect of being able to combine slice partitioning and quad-tree partitioning that conduct block size selection with a high degree of freedom with a residual reduction in a specific region, and achieve optimal coding efficiency (see Ikai, paragraph 33).

Regarding claims 10 and 17, claim 10 and 17 are drawn to a method and a computer readable storage medium having limitations similar to the method claimed in claim 4 treated in the above rejections. Therefore, method and CRM claims 10, and 17 correspond to method claim 4 and are rejected for the same reasons of anticipation as used above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.